Citation Nr: 0613650	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
bilateral hands and right knee (previously characterized as 
arthralgia, migratory rheumatoid), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945, and from May 1951 to February 1952.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision 
rendered by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA), wherein entitlement 
to a compensable evaluation for arthralgia, migratory 
rheumatoid, was denied.  The Board remanded this claim in 
June 2004, after which the RO characterized the veteran's 
disorder as osteoarthritis of the bilateral hands and right 
knee, and assigned a 20 percent rating therefor.  The case 
was returned to the Board, which again remanded the claim in 
July 2005.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In its July 2005 remand, the Board noted that it regretted 
having to return the case to the RO, with the attendant delay 
in adjudicating the veteran's appeal.  In that remand, the 
Board, in pertinent part, required the RO to readjudicate the 
issue on appeal, "to include whether separate compensable 
ratings are warranted for each affected joint."  The 
supplemental statement of the case thereafter issued by the 
RO failed to do so; while it apparently evaluated the 
veteran's hands and right knee under the appropriate 
diagnostic criteria, it failed to comply with the Board's 
directive and assign separate ratings for each affected 
joint, but rather continued the single 20 percent rating that 
had been in effect.

Osteoarthritis is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which advises the adjudicator to 
ascertain the severity of arthritis by evaluating the 
limitation of motion of each affected joint (in this case, 
that would be those of the hands and the right knee), with 
additional instructions for the award of compensation in 
certain circumstances in the event that there is no 
limitation of motion or such limitation is otherwise 
noncompensable.  It is accordingly imperative that the 
veteran's hands and right knees be evaluated as separate 
disorders for rating purposes, as was requested by the Board 
in its remand of July 2005.  The RO's failure to do so 
requires that the Board unfortunately again remand the 
veteran's claim.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
order).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to assign separate 
disability ratings for the veteran's 
osteoarthritis of the right hand, left 
hand, and right knee, in accordance with 
the Schedule for Rating Disabilities, 
38 C.F.R. Part § 4.71a, Diagnostic Code 
5003.  

2.  The veteran and his representative are 
thereafter to be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time within 
which to respond thereto.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






